DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/26/2021.
Claims 3, 6, 8 and 10-20 are cancelled.
Claims 1, 2, 4, 5, 7 and 9 are pending.
Claims 1, 2, 4, 5, 7 and 9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
101
Applicant argues the claims are not directed to mathematical relationships because the limitations have been amended to include “collecting… hardware and software inventory data….” Applicant further claims the limitations solve the “technical problem” and “it is unclear why ensuring compliance with such license would not satisfy a practical application.  Examiner disagrees.
Applicant has recited collecting inventory information, calculating the contention for licenses and possible assignments. Collecting information is neither a practical solution nor an additional element. Furthermore, the collected inventory data has no 
From Applicants disclosure(¶ 3, 39), “The contention can then be calculated or approximated for each license entitlement (step 402).Contention considers the number of possible assignments that can be made and the quantity of installations allowed by the entitlement.” Contention is described as a mathematical equation and no formal definition is provided. With the mathematical relationships calculated, a licensing server assigns permissions. The mathematical equations and relationships are capable of being calculated by a human mind. A possible large amount of licenses to be processed would require a generic computer to calculate them, but automating the calculations would require a generic computer. There is no improvement to a computer’s functionality and furthermore, the limitations do not “ensure compliance” they assign permissions to based on the calculated contention and need and arranged assignments. Applicant has not proven there is an additional element that integrates the abstract idea into a practical application, nor that their limitations ensure compliance and solve a technical problem. 
112
Applicant has cancelled claim 8 and the prior 112(a) rejection has been withdrawn. In regards to the 112(b), the particular entitlement quantity available is not the same as a particular entitlement quantity required
103
Applicant argues that “while Noioso describes (emphasis added) ‘grant[ing] licenses with [an] order,’ it includes no description as to processing entitlements according to a particular order.” Examiner disagrees.
Noioso(¶ 30) states “In such case it is better to choose license L2, because there is a lower maximum quantity (i.e. the maximum number of instances of the product allowed to run concurrently) of licenses available while keeping L3 for future needs. In our example, if choosing to use the target type first and then the quantity for license selection, the license server will grant licenses with the following order: L2, L3, L1.” The licenses are indeed processed according to a particular order, the order the licenses are granted is the order in which they will be allowed to run or be processed. In this case, the licenses will be processed in the order of L2 L3 and L1, a particular order. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard

The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The claims are drawn to automating the allocation of licenses for use. The use of a computer to perform the mathematical calculations does not provide an additional element. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.
101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mathematical relationship as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Dependent claims 2, 4, 5, 7 and 9 are also rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the particular entitlement quantity available”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2, 4, 5, 7 and 9 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noioso et al. (20060015466) (“Noioso”), and further in view of  Jagad et al. (20160092887) (“Jagad”).
Regarding claim 1, Noioso discloses collecting, via integrations with one or more discovery tools, hardware and software inventory data, wherein the hardware and software inventory data is normalized, and wherein the normalization ensures consistent naming and categorization of the software resources as indicated by the collected software inventory data (¶ 17, 21-25, 45, 48); 
Claim Interpretation –
Noioso- The different licensing servers 105 s communicate with a remote administration server 115 through a different network 120 (for example, INTERNET-based); the administration server 115 implements a central repository where usage, procurement and inventory data of the system 100 is collected and managed... Moreover, the administration server periodically collects the information logged on the different licensing servers, in order to create different reports (for example, relating to the installation and/or usage of the products on the workstations)….The licensing server 105 s also stores a global software catalogue 225, which is distributed to each workstation 105 w. The global catalogue 225 lists all the known products to be metered in the system…The licensing manager 205 accesses a license catalogue 210, which contains information about the authorised conditions of use of different software products; for example, the authorisation catalogue 210 specifies the maximum processing power or the maximum capacity of the working memories of the workstations 105 w on which each product can run, the number of licenses for the product (defining the maximum number of instances of the product allowed to run concurrently), and the like…The name of the product being launched is then transmitted to the licensing manager 205. The licensing manager 205 grants or denies the authorization to run the product (using the license catalogue 210 and the running table 215). The result of the process is stored into the log 220 and it is returned to the metering agent 240 (updating the running table 215 if necessary); the metering agent 240 then resumes or aborts the corresponding process accordingly…. (¶ 17, 21- 23, 45)

Claim Interpretation – According to the specification (¶ 3, 22, 38), “ a compliance platform 102 is responsible for monitoring license compliance by the enterprise. The compliance platform 102 may communicate with the license server 106 and/or the computing devices 108 a-c…. The term “entitlement” is used to refer to the licensee's legal right to use these software assets, which may be purchased from one or more licensors. An entitlement allows an installation of a corresponding software asset, and the entitlement will typically include conditions or limits on the use of the corresponding software asset. For example, a license entitlement may allow 100 installations of Microsoft® Office 2012 Professional that have downgrade rights… In some embodiments, every possible license entitlement assignment for a given software installation is identified. The possible assignments can include, for example, single installations, second-use assignments, and more complicated assignments (e.g., for virtual machine clusters). There are normally ten or fewer possible assignments for each software installation; however, in some instances, the number of possible assignments is greater than ten.” As a legal right cannot be quantified, for the purpose of claim interpretation, the entitlements will be under stood to mean the number of licenses. Each license(entitlement) will come with a possible number 
Noioso- The licensing manager 205 accesses a license catalogue 210, which contains information about the authorised conditions of use of different Software products; for example, the authorisation catalogue 210 specifies the maximum processing power or the maximum capacity of the working memories of the workstations 105w on which each product can run, the number of licenses for the product (defining the maximum number of instances of the product allowed to run concurrently), and the like. Typically, more than one license is available for each product. (¶ 21)

calculating, by the compliance platform, contention for the given entitlement by dividing the count of possible assignments by an associated entitlement quantity (¶ 24- 28); 
Claim Interpretation - According to the specification (¶ 3, 39), “The term “entitlement” is used to refer to the licensee's legal right to use these software assets, which may be purchased from one or more licensors. An entitlement allows an installation of a corresponding software asset, and the entitlement will typically include conditions or limits on the use of the corresponding software asset. For example, a license entitlement may allow 100 installations of Microsoft® Office 2012 Professional that have downgrade rights…. The contention can then be calculated or approximated for each license entitlement (step 402).Contention considers the number of possible assignments that can 
Noioso - For instance, a license with “division” as a target type can be granted only to requests coming from machines that belong to the assigned divisions. Divisions may define logical groupings of machines, representing for instance the different departments of the Same organization. (¶ 27)

    PNG
    media_image1.png
    196
    694
    media_image1.png
    Greyscale

ranking, by the compliance platform, the multiple entitlements by contention (¶ 26-28); 
Claim Interpretation - According to the specification (¶ 40), “Ranking the entitlements by contention allows those entitlements having the lowest contention values to be addressed first ( i . e . , to those entitlements having the least contention are processed first to free up contention )”. For the purpose of claim interpretation, the lowest contention means there are fewer software installation locations for that license. 
Noioso - It should be evident that “division” is a narrower target than “enterprise'. …To optimize license use, the licensing manager according to a preferred embodiment of the present invention is configured to privilege licenses with a 

processing, by the compliance platform, the multiple entitlements in ascending order of contention, wherein processing the multiple entitlements in ascending order of contention causes those entitlements having the lowest contention to be processed first, thereby increasing a likelihood of finding a compliant license position (¶ 24- 28, 33, 38); 
Claim Interpretation – the limitation “wherein processing…” recites an intended result and will therefore not be given patentable weight See MPEP 2111.04.
Noioso- licenses may be assigned to Specific targets, meaning that they can be granted only to requestors that belong to assigned targets.… To optimize license use, the licensing manager according to a preferred embodiment of the present invention is configured to privilege licenses with a "finer' (or narrower) target first, if the target is compatible with the requested product requirements. (¶ 27, 28);

for each entitlement of the multiple entitlements, calculating, by the compliance platform, need of each possible assignment of the possible assignments by dividing a particular entitlement quantity required by a given possible assignment by a number of 
Claim Interpretation - According to the specification (¶ 8), “The “need” of an installation assignment represents how important it is for an installation to be assigned to a specific entitlement or user. Consequently, installations that can be assigned to more computing devices (i.e., have more possible assignment 
Noioso - For instance, a license with “division” as a target type can be granted only to requests coming from machines that belong to the assigned divisions… In case two licenses has the same target (e.g. in the example above L2 and L3) the Second attribute is considered… In such case it is better to choose license L2, because there is a lower maximum quantity (i.e. the maxi mum number of instances of the product allowed to run concurrently) of licenses available while keeping L3 for future needs. (¶ 27, 29, 30)

arranging, by the compliance platform, the possible assignments in a queue in descending order of need (¶ 30, 33, 38); 
Claim Interpretation - According to the specification (¶ 42), “Ranking enables those assignments having the highest need to be made first. The possible installation assignments can then be processed in descending order of need”
Noioso - In our example, if choosing to use the target type first and then the quantity for license Selection, the license Server will grant licenses with the following order: L2, L3, L1. (¶ 30)

producing, by the compliance platform, an assignment set that represents an optimal compliance position for a software licensee by processing a subset of assignments from the queue in descending order of need, wherein processing the subset of assignments 
Claim Interpretation - According to the specification (¶ 42, 43), “In some embodiments, the possible installation assignments are ranked by need and placed in a queue ( step 502 ) . Ranking enables those assignments having the highest need to be made first . The possible installation assignments can then be processed in descending order of need… The set of one or more assignments produced by the process 500 constitutes a compliant license position….” Additionally, the limitation “wherein processing…” is not positively recited, and recites an intended result and will therefore not be given patentable weight See MPEP 2111.04, and 2114. For the purpose of claim interpretation, the limitation will be understood to mean, an assignment is picked from the queue in “descending order of need”.
Noioso - In our example, if choosing to use the target type first and then the quantity for license Selection, the license Server will grant licenses with the following order: L2, L3, L1. (¶ 30)

causing, by the compliance platform, the licensing server to assign permissions in accordance with the assignment set, the permissions permitting usage of the software resources (¶ 24, 27, 33, 34, 38-42);
Claim Interpretation - According to the specification (¶ 2, 3), “a license grants a licensee permission to use one or more copies of software … The term “entitlement” is used to refer to the licensee's legal right to use these software 
Noioso - licenses may be assigned to Specific targets, meaning that they can be granted only to requestors that belong to assigned targets. (¶ 27)

Noioso does not disclose transmitting, by the compliance platform, the assignment set to a licensing server that includes the software resources corresponding to the multiple entitlements.
Jagad teaches transmitting, by the compliance platform, the assignment set to a licensing server that includes the software resources corresponding to the multiple entitlements(Figure 3; ¶ 25, 32, 34, 35, 37, 41); and
Claim Interpretation - According to the specification (¶ 43), “In some embodiments , an indication of the set of one or more assignments is transmitted to a license server ( e . g . , by a compliance platform )”
Jagad - The license allocation application 126 can allocate licenses to the user group 118 from a larger set of licenses that are obtained for the entire enterprise. … a user group 118 may be assigned a optimality parameter Such that, when determining from which user group 118 license pool 139 to obtain a license for assignment to a particular user, the license allocation application 126 can identify the optimal user group 118 to which a user is assigned that also has a license in its license pool 139 based at least in part on the optimality parameter. (¶ 25)

controlling and metering usage of Software products on a data processing System” and Jagad (¶ 10), which teaches “a systems administrator for the enterprise may want to make a particular application available to the user and obtain a set of digital application licenses from an application repository for the particular application” in order to properly assign optimal priority to users (Jagad; ¶ 11).
Regarding claim 2, Noioso discloses adapting priority of the multiple entitlements, the possible assignments, or both to make better use of computer system resources responsive to a condition affecting the assignment set (¶ 26-34, 38-42).  
Regarding claim 3, Noioso discloses wherein processing the subset of assignments from the queue in descending order of need causes those assignments having the highest need to be made first (¶ 27, 29, 30, 33, 38-40).  
Regarding claim 5, Noioso discloses wherein the possible assignments represent all possible assignments for the given entitlement (¶ 26-30).  
Regarding claim 6, Noioso discloses wherein processing the multiple entitlements in ascending order of contention causes those entitlements having the lowest contention to be processed first (¶ 26-28, 38-40).  
Regarding claim 9, Jagad teaches determining, by the compliance platform, a compliance status of the software licensee by continually monitoring usage of software assets corresponding to the assignment set by one or more computing devices associated with the software licensee (¶ 20, 29, 33, 43).
s 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noioso et al. (20060015466) (“Noioso”), in view of  Jagad et al. (20160092887) (“Jagad”) and further in view of  Boomershine et al. (8781970) (“Boomershine”).
Regarding claim 4, neither Noioso nor Jagad teach wherein the possible assignments include single installations, multiple-use assignments, or a combination thereof.  Boomershine teaches wherein the possible assignments include single installations, multiple-use assignments, or a combination thereof (column 8, line 44-57; claim 1, 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noioso (¶1), which teaches “controlling and metering usage of Software products on a data processing System”,  Jagad (¶ 10), which teaches “a systems administrator for the enterprise may want to make a particular application available to the user and obtain a set of digital application licenses from an application repository for the particular application” and Boomershine (column 1, line 9-11), which teaches “determine what to do when a Software installation on a computer is not covered under an existing software license”,   in order to serve the interests of the user and the licenser when unlicensed installations are determined (Boomershine; column 41-49).
Regarding claim 7, Boomershine teaches removing, by the compliance platform, an assignment from the queue that has at least one software installation in common with the subset of assignments; and assigning, by the compliance platform, the assignment to a particular entitlement having a lowest noncompliance cost (Abstract; column 3, line 33-44, column 5, line 52-67, column 7, line 4-59).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vecchio et al., (US 20100131674) teaches calculating/prioritizing software transcoding by time and cost.
Boomershine et al., (US 20070106622) teaches prioritizing software transcoding by cost.
Moore et al., (US 20070169113) teaches monitoring and provisioning software packages

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.